Citation Nr: 1211218	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  04-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Veteran perfected an appeal for entitlement to service connection for asbestos exposure.

2.  Whether the Veteran perfected an appeal for entitlement to service connection for Hepatitis B.

3.  Whether the Veteran perfected an appeal for entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for asbestos exposure.

5.  Entitlement to service connection for Hepatitis B.

6.  Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part, denied the Veteran's claims for service connection for a back disorder and residuals of a collapsed lung, and an increased rating claim for residuals of a fractured distal left fibular shaft.  This decision additionally denied service-connection claims for asbestos exposure and Hepatitis B and C.  

The Board notes that a claim for a TDIU is already under development by the RO, so it is not appropriate for the Board to assume jurisdiction of the claim at this preliminary stage of the process.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

The issues of entitlement to service connection for asbestos exposure and Hepatitis B and C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's February 2004 rating decision, in relevant part, denied the Veteran's claims for service connection for a back disorder and residuals of a collapsed lung, and an increased rating claim for residuals of a fractured distal left fibular shaft.  This decision additionally denied service-connection claims for asbestos exposure, and Hepatitis B and C.  

2.  Following a timely notice of disagreement in April 2004, the RO issued a statement of the case (SOC) in September 2004 for six issues:  an increased rating claim for a fibula disability and service-connection claims for a back disorder, residuals of a collapsed lung, asbestos exposure and Hepatitis B and C.  

3.  In section #10 of his October 2004 VA Form 9, the Veteran specifically listed the issues of entitlement to service connection for a back disorder and residuals of a collapsed lung and for an increased evaluated for his residuals of a fractured distal left fibular shaft.  However, the Veteran also checked a box in section #9 of VA Form 9 that indicated he is appealing all issues listed on the SOC.  

4.  Owing to the ambiguity present in the Veteran's communications to VA, the Board resolves any doubt in favor of the Veteran to find he had perfected appeals for service connection for asbestos exposure and Hepatitis B and C.  



CONCLUSION OF LAW

The Veteran filed a timely substantive appeal in response to the April 2004 SOC to perfect appeals for entitlement to service connection for asbestos exposure and Hepatitis B and C.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the Board's decision to grant the Veteran's claims for timely perfection of appeals for entitlement to service connection for asbestos exposure and Hepatitis B and C, is completely favorable.  No further action is therefore required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2011). A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2011).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

The Board now turns to the procedural history of this particular case.  

The RO's February 2004 rating decision, in relevant part, denied the Veteran's claims for service connection for a back disorder and residuals of a collapsed lung, and an increased rating claim for residuals of a fractured distal left fibular shaft.  This decision additionally denied service-connection claims for asbestos exposure and Hepatitis B and C.  

Following a timely notice of disagreement (NOD) in April 2004, the RO issued a statement of the case (SOC) in September 2004 for six issues:  an increased rating claim for a fibula disability and service-connection claims for a back disorder, residuals of a collapsed lung, asbestos exposure and Hepatitis B and C.  

The Veteran then submitted a VA Form 9 in October 2004.  He indicated in section #9A that he wished to appeal all issues listed in the SOC.  However, immediately below the response he only listed the issues of entitlement to service connection for a back disorder and residuals of a collapsed lung and for an increased evaluated for his residuals of a fractured distal left fibular shaft.  Similarly, in section #10 of his October 2004 VA Form 9, the Veteran presented argument that specifically addressed the issues of entitlement to service connection for a back disorder and residuals of a collapsed lung and for an increased evaluated for his residuals of a fractured distal left fibular shaft.   

The Veteran testified at a hearing at the RO in January 2008, before the undersigned Veterans Law Judge (VLJ) of the Board (i.e., "Travel Board hearing").  A transcript of the hearing is associated with the claims file.  Significantly, following a pre-hearing conference, the issues identified for discussion at the hearing were those for the back, collapsed lung and fibula disabilities.  Hearing Transcript (T.) at 1.

Then, in a decision dated in April 2008, the Board found that the Veteran had only appealed the back, collapsed lung and fibula disabilities.  It is worth mentioning the Board proceeded to deny the Veteran's claim for a collapsed lung.  Then, in a September 2010 decision, upon remand to the AMC for further development and consideration, the Board then denied the back disorder claim and partially granted the increased rating claim for a fibula disability.  Turning back to the April 2008 decision, the Board had also made a determination that the Veteran had not perfected for appeal the other issues of entitlement to service connection for asbestos exposure and Hepatitis B and C.  See 38 C.F.R. § 20.202.  

The Veteran then appealed the dismissal of the asbestos exposure and Hepatitis B and C claims to the U.S. Court of Appeals for Veterans Claims (CAVC).

The CAVC initially issued a decision, dated in January 2011, that reversed the Board's April 2008 dismissal of those issues, and remanded for further development.  Upon motion for reconsideration, the CAVC issued an August 2011 decision that vacated the Board's April 2008 dismissal of the issues of asbestos exposure and Hepatitis B and C for failure to state adequate reasons or bases, and for failure to comply with the Secretary's own regulations, and remanded the matter for readjudication by the Board.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  

On review of the record, the Board finds that it is not altogether clear whether the Veteran included the issues of asbestos exposure and Hepatitis B and C for appeal in his October 2004 VA Form 9.  Nonetheless, as pointed out by the CAVC's majority decision, the Veteran checked a box in section #9 on the October 2004 substantive appeal (VA Form 9) that indicated he is appealing all issues listed on the statement of the case, dated in September 2004.  See Evans, 25 Vet. App. at 7.  Owing to the ambiguity present in the Veteran's communications to VA, the Board resolves any doubt in favor of the Veteran to find he had perfected appeals for service connection for asbestos exposure and Hepatitis B and C.  


ORDER

The Veteran's claims for perfection of appeals for entitlement to service connection for asbestos exposure and Hepatitis B and C are granted.





REMAND

The service-connection claims for asbestos exposure and Hepatitis B and C have been pending for several years without any development by the AOJ.

Clarification of Travel Board Hearing Request

In his October 2004 substantive appeal (VA Form 9), the Veteran elected a Travel Board hearing.  As mentioned, such hearing was provided for other issues in January 2008, but not for the service-connection claims for asbestos exposure and Hepatitis B and C.  During the January 2008 Travel Board hearing, the undersigned attempted to clarify the issues that the Veteran was testifying about, which at the time appeared limited to claims for the back, collapsed lung and fibula disabilities.  On appeal to the CAVC, the Veteran has raised significant ambiguity as to whether he had the opportunity and/or desire to testify regarding the remaining the service-connection claims for asbestos exposure and Hepatitis B and C.  It is imperative that the AOJ contact the Veteran to clarify whether he wishes to testify at a Board hearing concerning the asbestos exposure, and Hepatitis B and C claims.  If he does, schedule him for another Travel Board hearing for these claims.  38 C.F.R. §§ 20.700, 20.704 (2011). 

VA Outpatient Treatment Records

There may be outstanding VA outpatient treatment records that the AMC must attempt to obtain.  The last available VA treatment records are from the Houston, Texas VA Medical Center (VAMC), dated from February to June 2007, as well as from the Gainesville VAMC from February 2002 to January 2006, and from the Lake City VAMC from February to June 2003.  Although the May 2010 supplemental SOC (SSOC) referenced additional VA outpatient treatment records at the Tampa VAMC from January 2008 to May 2010, these records do not appear to be associated with the claims file.  The Veteran and his representative have also recently indicated continuing treatment at all of these VA facilities.  

Similarly, there is a much older VA treatment record at the Hampton, Virginia VA facility, showing a hospitalization in June 1972, for a diagnosis of serum Hepatitis.  Since this appears pertinent to the Hepatitis issues, the AOJ should obtain any other records from that VA facility.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, including at Tampa, Florida VAMC; Gainesville, Florida VAMC; Lake City, Florida VAMC; and Houston, Texas VAMC.  

Social Security Administration (SSA) Records

A remand is also necessary to obtain any outstanding SSA disability records.  
In a September 2010 claim for a TDIU, the Veteran indicated that he receives/expects to receive disability retirement benefits.  This raises the possibility of outstanding SSA disability records that may be pertinent to his claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a hearing election form.  
Clarify whether he wishes to testify at a Travel Board or Board videoconference hearing concerning the asbestos exposure and Hepatitis B and C claims.  
If he does, schedule him for another Travel Board or Board videoconference hearing for these claims at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Obtain any of the Veteran's outstanding treatment records at the VA facilities in Tampa, Florida VAMC; Gainesville, Florida VAMC; Lake City, Florida VAMC; and Houston, Texas VAMC, especially any dated since June 2007.  Obtain any of the Veteran's outstanding treatment records at the Hampton, Virginia VAMC, since June 1972.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record. 

4.  Undertake any additional appropriate development that is necessary.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


